In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00037-CV
        ______________________________



     IN THE INTEREST OF R.M.T., A CHILD




   On Appeal from the 307th Judicial District Court
                Gregg County, Texas
          Trial Court No. 2009-2288-DR




     Before Morriss, C.J., Carter and Moseley, JJ.
             Opinion by Justice Moseley
        Concurring Opinion by Justice Carter
                                                     OPINION

         The parental rights existing between John and Melissa with their child, R.M.T.,1 were

terminated following a bench trial in which the trial court made findings that the evidence

supported by clear and convincing evidence requisite supported statutory reasons for the

termination. Melissa has filed no appeal, but John has done so.

         On appeal, John makes no challenge to the sufficiency of the evidence to support

termination of his parental rights. Rather, John‘s appeal is centered on his own mental status at

the time of trial, alleging that he was not mentally competent at that time. He maintains that the

trial court erred by refusing to grant a continuance while he was in the state of mind he then

possessed and in proceeding with the trial at a time when John was unable to understand the

allegations upon which the State‘s case rested or to effectively assist counsel in his defense. He

also complains that the trial court was in error when John, although plainly not then in a mental

state to understand or comprehend the proceedings, was permitted (against the advice of his

attorney ad litem) to testify.

         The record indicates that John had been charged with assault family violence (enhanced) at

some point prior to these termination proceedings. In connection with that criminal case, the trial

court had ordered John to undergo a competency evaluation.                             As a result of the ensuing




1
 For purposes of confidentiality, the parents are referred to only by their first names, and the child is identified only by
initials. See TEX. R. APP. P. 9.8.

                                                             2
competency evaluation, John was determined to be incompetent to stand trial in his criminal case.2

It is undisputed that at the time of the termination of parental rights trial on February 28, 2011,

John remained incompetent to stand trial.3

         Three days before trial, John filed his verified motion for continuance, alleging his

incompetence as the reason for the requested continuance. Attached to the motion were eight

exhibits, each of which were in support of the claim that John was not competent to stand trial on

the date scheduled for trial, February 28, 2011. 4                     The trial court denied the motion for




2
 The competency evaluation was performed by Dr. Thomas Allen on February 23, 2010, concluding John was unable
to rationally or factually discuss his case with his attorney, could not rationally communicate with his attorney, and
could not discuss his legal situation. On March 4, 2010, the trial court presiding over a criminal case pending against
John (Gregg County cause number 38,590-A) found John incompetent to stand trial. John was committed to a mental
health facility for a period not to exceed 120 days, with the specific objective of attaining competency to stand trial.
John was subsequently interviewed September 29, 2010, by Gary Holly, M.Ed., LPC, who formed the opinion that
John remained incompetent to stand trial.
3
 On October 8, 2010, John was evaluated by Joseph L. Black, M.D., at North Texas State Hospital who concluded that
John suffered from schizoaffective disorder, polysubstance dependence, cognitive disorder, and personality disorder
with paranoid and antisocial traits. The report states that John ―has been unable to achieve competency to stand trial
during this hospitalization‖ and that in the physician‘s opinion, ―the patient‘s condition . . . is expected to continue for
more than 90 days.‖ A civil commitment hearing was held on October 28, which resulted in John‘s civil commitment
for ―not longer than 12 months.‖ On December 20, 2010, it was determined that John was not manifestly dangerous,
and he was transferred to Rusk State Hospital. On February 16, 2011, both John‘s attorney and his guardian ad litem
visited him at Rusk State Hospital. John‘s guardian ad litem averred in an affidavit that ―I seriously doubt if my
Client has the capacity to understand the nature and objective of the proceedings against him and to consult with his
Court appointed attorney ad litem in preparing a defense to the allegations made by the Department.‖ John‘s counsel
averred in his affidavit that John was unable to communicate with him, answer questions relevant to the suit, provide
any facts to rebut allegations made by the Department, and was unable to assist in establishing a tactical goal for the
termination case. The Department concedes that John was incompetent to testify at trial.
4
 The referenced exhibits consist of the reports discussed in the previous footnotes, as well as the affidavits of John‘s
guardian ad litem and of his trial counsel. The definition of ―competency‖ as discussed in the various reports is taken
from the Texas Code of Criminal Procedure:


                                                             3
continuance, and the case proceeded to trial as scheduled. John was permitted to testify at trial

over his attorney‘s objection that he was not competent to do so.

I.      Issues Presented

        On appeal, John claims (1) the trial court erred in denying his motion for continuance,

(2) the trial court erred in proceeding to trial when John was incompetent because to do so violated

John‘s procedural due process rights under the Fourteenth Amendment to the United States

Constitution and Article I, Section 19 of the Texas Constitution, and (3) the trial court erred when

it permitted John to testify over counsel‘s Rule 601 objection that he was not competent to testify.

See TEX. R. EVID. 601.

        We affirm the judgment of the trial court.

II.     Analysis

        A.       Did the Trial Court Err in Proceeding to Trial in Light of John’s
                 Incompetence?

        John claims that his procedural due process rights under the United States and Texas

Constitutions were violated when the trial court refused to continue the trial due to John‘s alleged

                 (a)      A person is incompetent to stand trial if the person does not have:

                 (1)       sufficient present ability to consult with the person‘s lawyer with a reasonable
        degree of rational understanding; or

                 (2)      a rational as well as factual understanding of the proceedings against the person.

                  (b)      A defendant is presumed competent to stand trial and shall be found competent to
        stand trial unless proved incompetent by a preponderance of the evidence.

TEX. CODE CRIM. PROC. ANN. art. 46B.003 (West 2006).

                                                          4
incompetence. As a result, the termination proceeding took place while John was incompetent to

proceed with trial.5

                  (1)      Constitutionally Protected Interest

         The Fourteenth Amendment to the United States Constitution protects against deprivation

of life, liberty, or property by the State ―without due process of law.‖ U.S. CONST. amend. XIV;

Daniels v. Williams, 474 U.S. 327, 331 (1986). The Texas Constitution provides that ―No citizen

of this State shall be deprived of life, liberty, property, privileges or immunities, or in any manner

disfranchised, except by the due course of the law of the land.‖ TEX. CONST. art. I, § 19. The

Texas ―due course‖ and federal ―due process‖ provisions have been interpreted to be ―without

meaningful distinction.‖ Univ. of Tex. Med. Sch. at Houston v. Than, 901 S.W.2d 926, 929 (Tex.

1995). Therefore, in matters of procedural due process, Texas courts have traditionally followed

contemporary federal due process interpretations of procedural due process issues. See id.

         Procedural due process guarantees the right to a fair procedure. John maintains that he

was denied fair procedure due to his alleged incompetence at the time of trial. Therefore, we must

determine whether John has a liberty or property interest that is entitled to procedural due process

protection, and if he does, what process is due. Logan v. Zimmerman Brush Co., 455 U.S. 422,

428 (1982).


5
 John‘s first point of error technically complains of the trial court‘s refusal to grant his motion for continuance; his
second point of error complains that the trial took place at a time when he was incompetent. Both points of error
allege John was deprived of his procedural due process rights under the United States and Texas Constitutions.
Because these points of error largely overlap, we address both together.

                                                           5
       The United States Supreme Court has stated that a liberty interest under the Fourteenth

Amendment

       denotes not merely freedom from bodily restraint but also the right of the individual
       to contract, to engage in any of the common occupations of life, to acquire useful
       knowledge, to marry, establish a home and bring up children, to worship God
       according to the dictates of his own conscience, and generally to enjoy those
       privileges long recognized . . . as essential to the orderly pursuit of happiness by
       free men.

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 572 (1972) (quoting Meyer v. Nebraska, 262
U.S. 390, 399 (1923)). ―[I]t cannot now be doubted that the Due Process Clause of the Fourteenth

Amendment protects the fundamental right of parents to make decisions concerning the care,

custody, and control of their children.‖ Troxel v. Granville, 530 U.S. 57, 66 (2000). A state‘s

attempt to terminate the parent-child relationship is governed by the Fourteenth Amendment.

Santosky v. Kramer, 455 U.S. 745, 753–54 (1982). Moreover, the Texas Supreme Court has

recognized that the involuntary termination of parental rights implicates fundamental

constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). In light of this weighty

precedent, there can be no doubt that John‘s right to retain custody of R.M.T. is a constitutionally

protected liberty interest and must be afforded procedural due process. See Martinez v. Tex.

Dep’t of Protective & Regulatory Servs., 116 S.W.3d 266 (Tex. App.—El Paso 2003, pet. denied);

In re G.C., 66 S.W.3d 517, 525 (Tex. App.—Fort Worth 2002, no pet.).




                                                 6
                 (2)      Eldridge Balance

        The question then becomes one of what process is ―due‖ before the attempted deprivation

of parental rights as here. At a minimum, due process requires notice and an opportunity to be

heard at a meaningful time and in a meaningful manner. Mathews v. Eldridge, 424 U.S. 319

(1976). However, what process is due in any given situation is measured by a flexible standard

that depends on the practical requirements of the circumstances. Id. at 334; Than, 901 S.W.2d at

930. ―When the State moves to destroy weakened familial bonds, it must provide the parents with

fundamentally fair procedures.‖ Santosky, 455 U.S. at 753–54. ―[T]he process due in parental

rights termination proceedings turns on a balancing of the ‗three distinct factors‘ specified in

Mathews. . . .‖ Id. at 754; In re S.K.A., 236 S.W.3d 875, 892 (Tex. App.—Texarkana 2007, pet.

denied).

        In conducting our due process analysis, we are cognizant of the fact that there is no Texas

authority which would permit a trial court to halt termination proceedings due to the incompetency

of the parent. In re E.L.T., 93 S.W.3d 372, 375, 377 (Tex. App.—Houston [14th Dist.] 2002, no

pet.). In E.L.T, the court was confronted with the issue of whether an allegedly incompetent

mother was entitled to a competency hearing prior to a proceeding on the merits to terminate her

parental rights.6 At the time of trial, counsel for the mother requested a competency evaluation

and a continuance because the mother repeatedly asked, ―What are we doing here?‖ The court


6
 Here, John does not complain of not having received a competency hearing; rather, he complains of being forced to
trial while incompetent.

                                                        7
ruled that the denial of the motion for continuance was not an abuse of discretion because the

motion was not in writing and was unverified. Id. at 375; see TEX. R. CIV. P. 251.

       Counsel for the appealing parent in E.L.T further argued that because a termination

proceeding is quasi-criminal, the trial should have been continued because the mother was

mentally incompetent. The court summarily dismissed this argument because there was no

written or oral request for the court to make such a competency finding and because there is no

authority in which a family court proceeding can be halted due to a parent‘s incompetency.

E.L.T., 93 S.W.3d at 375. ―The relevant sections of the Texas Family Code do not prescribe a

competency standard that a parent must meet before participating in a hearing or trial.‖ Id.; see

generally TEX. FAM. CODE ANN. §§ 161.001–.210 (West 2008). ―To the contrary, a parent‘s

mental illness may serve as a basis for involuntary termination of parental rights.‖ E.L.T., 93
S.W.3d at 375; TEX. FAM. CODE ANN. § 161.003. Various procedural safeguards, such as the

appointment of a guardian or other legal representative of the allegedly incompetent mother were

not employed. The record, held the court, did not reflect an abuse of discretion in proceeding with

the trial. E.L.T., 93 S.W.3d at 377.

       E.L.T. is factually distinguishable from this case in several respects. In E.L.T., the only

motion for continuance was oral, not complying with Rule 251 of the Texas Rules of Civil

Procedure, the parent was appointed no guardian ad litem or attorney ad litem, and there was no

finding by any court that the parent was incompetent and there was no evidence introduced to



                                                8
support a claim that she was not competent. John‘s case here is stronger because a sworn written

motion was filed (which included affidavits concerning his competence), John was represented by

a guardian ad litem and attorney ad litem, and another court had previously fairly recently found

John to be incompetent (as that term is defined in the Texas Code of Criminal Procedure) to stand

trial in his criminal case, and his incompetency persisted at the time of the parental rights

termination proceeding;7 in E.L.T, there was no guardian ad litem appointed for the parent whose

rights were terminated E.L.T., 93 S.W.3d at 376. Due to the distinctions between these two

cases, we do not believe E.L.T. offers concrete precedence.

         In his analysis of the Eldridge factors, as they apply here, John relies largely on Justice

Guzman‘s concurrence in E.L.T. 8                 John argues that because a parental rights termination

proceeding is a quasi-criminal proceeding, procedural due process requires (as in criminal cases),

that he not be subjected to trial until such time as he is competent to do so.




7
The affidavit evidence in support of John‘s incompetency was not contested. At trial, the court commented that it
was inclined

         to make a finding based upon not only the reports that were filed with the motion for continuance in
         this case that we heard last week, but also based on the Court‘s own observation of [John]
         throughout the course of this trial, he‘s not going to be able to testify.

The trial court further indicated that it did not believe John would comprehend the process of being sworn in to testify.
Later, the trial court stated, ―I want the record to reflect that the witness was unable to follow the instruction to keep his
hand held up. He indicates he understands the oath that he‘s taken, although the Court doubts that to be the case.‖
8
 Justice Guzman concurred in the result, but wrote separately to address what she perceived to be ―the failure of Texas
law to adequately address parental competency in the context of termination of parental rights.‖ E.L.T., 93 S.W.3d at
377 (Guzman, J., concurring).

                                                              9
       It is true that various courts have recognized termination proceedings to be quasi-criminal

in nature. As explained by Justice Guzman,

       Notwithstanding the traditional classification of termination proceedings as civil in
       nature, some courts have recognized that in certain contexts such suits are
       quasi-criminal. In re B.L.D., 56 S.W.3d 203, 211–12 (Tex. App.—Waco 2001,
       pet. filed) (noting that statutory right to counsel in termination proceedings
       includes a due process right that counsel be effective); In re J.M.S., 43 S.W.3d 60,
       63 n.1 (Tex. App.—Houston [14th Dist.] 2001, no pet.) (arguing by analogy in
       termination case that certain other family law proceedings are quasi-criminal in
       nature); In the Matter of the Marriage of Hill, 893 S.W.2d 753, 755–56 (Tex.
       App.—Amarillo 1995, writ denied) (likening the procedural issues in parental
       termination cases to those of criminal cases as both implicate constitutional
       concerns); see also Edwards v. Texas Dep’t of Protective and Regulatory Servs.,
       946 S.W.2d 130, 135 (Tex. App.—El Paso 1997, no writ) (quoting approvingly of
       Hill). . . .

E.L.T., 93 S.W.2d at 377 (Guzman, J., concurring). Further,

       [s]et apart from ―mine run civil actions,‖ termination proceedings work a ―unique
       kind of deprivation.‖ M.L.B. v. S.L.J., 519 U.S. 102, 127–28, 117 S. Ct. 555, 136
L. Ed. 2d 473 (1996); Santosky, 455 U.S. at 762, 102 S. Ct. 1388 (noting that the
       challenged state-initiated neglect proceeding bore ―many indicia of a criminal
       trial‖). Indeed, the removal of a child from the care of his parents is ―a penalty as
       great, if not greater, than a criminal penalty.‖ Lassiter v. Dep’t of Soc. Servs. of
       Durham County, 452 U.S. 18, 39 n. 5, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981)
       (Blackmun, J., dissenting) (citations omitted). Texas commentators have gone so
       far as to call termination ―the capital punishment of civil law.‖ SAMPSON &
       TINDALL, TEXAS FAMILY CODE ANNOTATED § 161, Introductory Comment p. 757
       (2001).     Such a characterization rings true considering that termination
       proceedings involve ―the awesome authority of the State to destroy permanently all
       legal recognition of the parental relationship.‖ M.L.B., 519 U.S. at 128, 117 S. Ct.
555.

Id. at 378 (Guzman, J., concurring). We do not believe, however, that classification of a

termination proceeding as quasi-criminal can (or should) be a sole factor which is outcome


                                                10
determinative in resolving the question of whether John‘s termination of parental rights

proceeding should have been continued until such time as he regained competency. Rather, we

look to and weigh the Eldridge factors to determine if the termination proceeding in this case

afforded John the measure of procedural due process to which he was entitled—that is, whether he

received a fair hearing.

       ―In conducting an Eldridge due process analysis, we weigh three factors -- the private

interests at stake, the government‘s interest in the proceeding, and the risk of erroneous

deprivation of parental rights -- and balance the net result against the presumption that our

procedural rule comports with constitutional due process requirements.‖ In re M.S., 115 S.W.3d
534, 547 (Tex. 2003) (footnotes omitted).

       Under the first prong of the Eldridge balancing test, we are to evaluate the private interests

affected by the termination proceeding. ―In parental rights termination proceedings, the private

interest affected is commanding.‖ Santosky, 455 U.S. at 758. The interest of a parent in such a

proceeding has been declared to be ―plain beyond the need for multiple citation‖ and a natural

parent‘s ―desire for and right to ‗the companionship, care, custody and management of his or her

children‘‖ is an interest far more precious than any property right. Lassiter v. Dep’t of Soc. Servs.

of Durham County N. Carolina, 452 U.S. 18, 27 (1981) (quoting Stanley v. Illinois, 405 U.S. 645,

651 (1972)). The required standard of review in termination proceedings (strict scrutiny) and the

high burden of proof (clear and convincing evidence) point to the enormity of the liberty interest at



                                                 11
stake. E.L.T., 93 S.W.3d at 379. John‘s liberty interest in the parent-child relationship is of

fundamental significance under the first prong of the Eldridge balancing test and weighs heavily in

favor of strong procedural protections.

       The State correctly recognizes, however, that while the constitutional underpinnings of the

parent-child relationship are of fundamental significance, they are not absolute. In re C.H., 89
S.W.3d 17, 26 (Tex. 2002). It is also essential that the child‘s emotional and physical interests not

be sacrificed in order to preserve the parent-child relationship. Id. The State maintains that the

child‘s interests are necessarily involved and must be considered in weighing the private interest at

stake in accord with Eldridge. M.S., 115 S.W.3d at 547–48; In re J.F.C., 96 S.W.3d 256 (Tex.

2002). Indeed, the

       Family Code‘s entire statutory scheme for protecting children‘s welfare focuses on
       the child‘s best interest. See, e.g., TEX. FAM. CODE §§ 51.11(b); 153.001;
       153.002; 161.001(2); 161.101. And, like their parents, children have an interest in
       an accurate resolution and just decision in termination cases. But children also
       have a strong interest in a final decision on termination so that adoption to a stable
       home or return to the parents is not unduly prolonged. In fact, it is this State‘s
       express policy to provide a safe, stable, and nonviolent environment for the child.
       TEX. FAM. CODE § 153.001(a)(2). And, if error is properly preserved, the
       Legislature has upheld this interest by requiring prompt appellate decisions: ―An
       appeal in a suit in which termination of the parent-child relationship is in issue shall
       be given precedence over other civil cases and shall be accelerated by the appellate
       courts.‖ TEX. FAM. CODE § 109.002(a).

J.F.C., 96 S.W.3d at 304 (Schneider, J., dissenting); see also Lassiter, 452 U.S. at 32

(―[C]hild-custody litigation must be concluded as rapidly as is consistent with fairness. . . .‖).




                                                 12
           Here, a situation is presented whereby the trial court could not accommodate R.M.T.‘s

interest in achieving permanency without proceeding to trial while John was incompetent.

Because the trial court was acting in accord with a legislatively-mandated time frame9 requiring

that the case either be tried or dismissed, it was faced with the prospect of either dismissing the

case by April 30, 2011 (the final deadline to try or dismiss the action), or proceeding on to trial,

even though it apparently believed that John was incompetent. John argues that the trial court

should, at the least, have postponed the trial until April 30, 2011, the absolute deadline for the case

to be tried or dismissed, in order to afford him additional time to regain competency.

           Despite John‘s request for a continuance in which he argued there was time to regain

competency prior to the ―drop dead date‖ of April 30, 2011, there is no evidence to indicate any

likelihood or probability that John would regain competence by this time, if ever. 10 Under this


9
    Section 263.401of the Texas Family Code provides,

           [O]n the first Monday after the first anniversary of the date the court rendered a temporary order
           appointing the department as temporary managing conservator, the court shall dismiss the suit
           affecting the parent-child relationship filed by the department that requests termination of the
           parent-child relationship or requests that the department be named conservator of the child.

TEX. FAM. CODE ANN. § 263.401(a) (West 2008). Subsection (b) allows for one extension not to exceed 180 days, if
the court finds that extraordinary circumstances necessitate the child remaining in the temporary managing
conservatorship of the department and such continuing appointment is in the best interest of the child. TEX. FAM.
CODE ANN. § 263.401(b) (West 2008). The trial date in this case was set after a 180-day extension was granted.
10
  John was found incompetent to stand trial in his criminal case on March 4, 2010. On September 29, 2010,
Dr. Stacey Shipley, a licensed psychologist, reported that John remained incompetent to stand trial. In her report,
Shipley concluded that ―Restoration of [John‘s] trial competency is very unlikely in the near future.‖ In October
2010, John‘s records from North Texas State Hospital indicate that he ―has been unable to achieve competency to
stand trial during this hospitalization‖ and that incompetency was expected to continue for more than ninety days.


                                                          13
scenario, the trial court could not protect the child‘s interest in achieving permanency in a timely

fashion and accommodate John‘s request that the case not proceed to trial while incompetent. 11

Accordingly, the private interests of John and of R.M.T. under the first Eldridge factor ―reflect a

desire for an accurate and just decision, but one that does not unduly prolong a final decision about

the child‘s permanent home.‖ J.F.C., 96 S.W.3d at 304. In other words, the interests of the child

appeared to be in direct conflict with the interests of the parent. In such a head-to-head conflict,

one person‘s interest must trump the other; here, the interest of the child is the trump card.

         The State‘s interest in the proceeding includes protecting the best interest of the child, an

interest which is ―served by procedures that promote an accurate determination of whether the

natural parents can and will provide a normal home.‖ M.S., 115 S.W.3d at 548–49 (quoting

Santosky, 455 U.S. at 767); see also In re B.L.D., 113 S.W.3d 340, 353 (Tex. 2003) (the State

―parens patriae interest in promoting the welfare of the child‖ aligns with the parent‘s interest in a

just and accurate decision). The State also has an interest in an accelerated timetable and a final

decision that is not ―unduly prolonged‖ with negative psychological effects on the children left in

limbo. See M.S., 115 S.W.3d at 548; B.L.D., 113 S.W.3d at 353. ―But the State‘s interests in

economy and efficiency pale in comparison to the private interests at stake, and to the risk that a




11
  This conundrum is one which is properly acted on by the Legislature, rather than the courts. By the very nature of
his request, John is asking for an extension of the deadline in which to try or dismiss the case. As currently drafted,
the statute does not permit any extension whatsoever beyond one 180-day extension, then given only if good cause is
shown and the extension would be in the best interest of the child. See TEX. FAM. CODE ANN. § 263.401(a).

                                                         14
parent may be erroneously deprived of his or her parental rights and the child may be erroneously

deprived of the parent‘s companionship.‖ M.S., 115 S.W.3d at 548.

       In this case, however, the State‘s interest in economy and efficiency were urgent. The

State had a strong interest in conducting the termination proceeding in a timely fashion, in light of

the fact that the deadline to try or dismiss the case was looming on the horizon like a harbinger of

doom, as previously discussed. The stark reality of the situation left the State with a Hobson‘s

choice—to either dismiss the case, which would result in R.M.T. living in limbo (as her father was

hospitalized for mental problems) or proceed to trial while John remained incompetent. Here, the

State‘s interest in economy, efficiency, and finality were strong. In light of the fact that the Texas

Family Code does not allow for extensions beyond what was already given, this factor weighs in

favor of conducting the termination proceeding forthwith.

       ―The parent‘s, child‘s, and government‘s interest in a just and accurate decision dovetails

with the third Eldridge factor -- that of the risk of erroneous deprivation‖ of the parent-child

relationship. Id. at 549; In re S.K.A., 236 S.W.3d at 893. As previously noted, the Texas Family

Code does not provide for a parental competency hearing in any type of case. However, the Code

does provide for the appointment of an attorney ad litem for a parent who is the subject of a

termination proceeding if the parent suffers from a mental or emotional illness or from a mental

deficiency which renders the parent unable to provide for the physical, mental, and emotional




                                                 15
needs of the child. TEX. FAM. CODE ANN. § 161.003(b).12 The Texas Family Code also allows

for the discretionary appointment of an attorney ad litem for a person who is incapacitated. TEX.

FAM. CODE ANN. § 107.010 (West 2008).

         Other procedures designed to reduce the risk of an erroneous deprivation include the

requirement that grounds for termination, including the best interest of the child, must be proved

by clear and convincing evidence. TEX. FAM. CODE ANN. § 161.001. Further, appellate courts

are to strictly scrutinize decisions to terminate parental rights. See Troxel, 530 U.S. at 80

(Thomas, J., concurring); Holick, 685 S.W.2d at 20–21 (―[T]ermination proceedings should be

strictly scrutinized, and involuntary termination statutes are strictly construed in favor of the

parent.‖).

         John was represented in the termination proceeding by his attorney ad litem, who did all

that one might anticipate could be done to guard against a trammeling of his rights and his

concerns. John‘s interests were protected at trial as evidenced by his counsel‘s (1) timely

assertion in his motion for continuance, statement of points, and closing argument of the precise

due process issues now before this Court, (2) ensuring that the motion for continuance was heard

in a timely fashion, (3) cross-examination of witnesses at trial, (4) actively asserting objections at

trial, (5) advising John to assert his Fifth Amendment right against self-incrimination, and

(6) providing an affidavit in support of the motion for continuance.

12
 This provision applies when termination is based on the mental or emotional illness or mental deficiency of the
parent that renders the parent unable to provide for the physical, emotional, and mental needs of the child. TEX. FAM.
CODE ANN. § 161.003.

                                                         16
         John contends that the procedural safeguards as outlined above were nevertheless

inadequate to prevent the risk of an erroneous deprivation of his parental rights. He urges this

Court to adopt the additional procedural safeguard utilized in criminal cases—to prevent the

government from subjecting him to trial at a time when he lacked ―the capacity to understand the

nature and object of the proceedings against him, to consult with counsel, and to assist in preparing

his defense.‖ See Alcott v. State, 51 S.W.3d 596, 598 (Tex. Crim. App. 2001). John argues that

his lack of competence caused him to be unable to assist his attorney by providing information to

rebut evidence offered by the State and to provide information generally helpful to defend against

the termination proceeding.

         Here, John had already been determined to be mentally incompetent; thus, John maintains,

there remained the risk of erroneous deprivation of his rights. Because termination is ―traumatic,

permanent, and irrevocable,‖ ―any significant risk of erroneous deprivation is unacceptable.‖

M.S., 115 S.W.3d at 549. Given that John was provided with the full panoply of constitutional

safeguards provided by the Texas Family Code, we cannot conclude the risk of erroneous

deprivation in this case was significant.

         When the Eldridge factors are balanced against the presumption that our procedural rules13

comport with constitutional due process requirements, we find that presumption has not been

overcome. See id. at 547 (net result of Eldridge factors must be balanced against presumption

13
  The primary procedural rule at issue is Section 263.401 of the Texas Family Code, which imposes strict deadlines for
resolution of termination cases. See TEX. FAM. CODE ANN. § 263.401.


                                                         17
that procedural rules comport with constitutional due process requirements). A calibration of the

Eldridge factors in this case reveals that John was accorded all process due him in the parental

rights termination hearing.14 Moreover, the imposition of a requirement that John‘s termination

trial be delayed indefinitely until a return of competence would contravene the State‘s and the

child‘s interest in a final decision so that the child‘s adoption or placement in a stable home or

return to the parent is not unduly prolonged. The trial court was given no indication of when John

might regain competency, if ever. There is no indication that any magic potion was available to

restore him to sanity before the ―drop dead‖ date prescribed by statute. Given the exigent

circumstances presented here, and in weighing the practical requirements of the circumstances, we

find that John was accorded due process in his parental rights termination hearing. See Mathews,
424 U.S. at 334 (―[D]ue process is flexible and calls for such procedural protections as the

particular situation demands.‖).

         Having so determined, we address the issue of the requested continuance.

         The decision to grant or deny a motion for continuance is within the trial court‘s sound

discretion. See TEX. R. CIV. P. 251. Unless the record discloses a clear abuse of discretion, the

trial court‘s denial of a motion for continuance will not be disturbed. State v. Wood Oil Distrib.

Inc., 751 S.W.2d 863, 865 (Tex. 1988); E.L.T., 93 S.W.3d at 374. This Court cannot substitute its

judgment for that of the trial court, but must only determine whether the trial court‘s action was so


14
 We further note that the statute does not provide for an extension of the deadline for resolution of termination cases
beyond what was given in this case. See TEX. FAM. CODE ANN. § 263.401.

                                                          18
arbitrary as to exceed the bounds of reasonable discretion. Philipp Bros., Inc. v. Oil Country

Specialists, Ltd., 709 S.W.2d 262, 265 (Tex. App.—Houston [1st Dist.] 1986, writ dism‘d). A

trial court abuses its discretion if its decision is arbitrary, unreasonable, and without reference to

any guiding rules and principles. Mercedes-Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 666

(Tex. 1996).

            In this regard, the trial court stated,

            [T]he Court is of the opinion that the procedures set forth in the Texas Family Code
            related to the termination of parental rights in those cases meet the minimum due
            process requirements of the constitution.

            And that at this juncture, the Court has been presented [with] no binding legal
            authority where any termination case has been halted or continued on the basis of
            the respondent parent‘s mental incompetency.

            For the reasons articulated in this opinion, we find that the trial court did not abuse its

discretion in denying John‘s motion for continuance.

            B.       Did the Trial Court Err When It Allowed John to Testify Over Counsel’s
                     Objection?

            In his final issue, John complains that the trial court erred when it allowed him to testify

over his attorney‘s objection that he was not competent, in reliance on Rule 601 of the Texas Rules

of Evidence.           TEX. R. EVID. 601. 15          Rule 601 creates a general presumption of witness

competency and provides, in pertinent part:



15
     At trial, counsel for the State called John as a witness. Counsel for John objected,


                                                             19
                  (a) General Rule. Every person is competent to be a witness except as
         otherwise provided in these rules. The following witnesses shall be incompetent
         to testify in any proceeding subject to these rules:

                 (1) Insane persons. Insane persons who, in the opinion of the court, are
         in an insane condition of mind at the time when they are offered as a witness, or
         who, in the opinion of the court, were in that condition when the events happened of
         which they are called to testify.

TEX. R. EVID. 601. Witness competency is a threshold question for the trial court to determine,

and the trial court‘s ruling will not be disturbed on appeal unless an abuse of discretion is shown.

TEX. R. EVID. 104(a); Kokes v. College, 148 S.W.3d 384, 389 (Tex. App.—Beaumont 2004, no

pet.).

         The burden of proof rests on the party who claims the witness is incompetent due to

insanity to show the existence of insanity by a preponderance of the evidence. Handel v. Long

Trusts, 757 S.W.2d 848, 854 (Tex. App.—Texarkana 1988, no pet.) (per curiam). In order to


                  [Counsel]: . . . . I‘m going to object under Rule . . . 601. This witness is not competent to
         testify. If she wants to try to produce evidence that he is competent to testify, that‘s fine, but, you
         know, we‘ve got reports from - - psychological reports that have been admitted as a prior motion
         that indicate - - motion for continuance, the reports that were attached that indicate he‘s not
         competent to testify. And I believe under Rule 601 . . . .

                  ....

                   THE COURT: The Court is inclined . . . to make a finding based upon not only the reports
         that were filed with the motion for continuance in this case that we heard last week, but also based
         on the Court‘s own observation of [John] throughout the course of this trial, he‘s not going to be able
         to testify.

                  ....

                  THE COURT: . . . . Ms. Russell, you want to ask this gentleman questions, I‘m going to
         let you ask questions. . . .


                                                          20
demonstrate incompetency under Rule 601, it must be shown that the witness lacked the ability to

perceive the relevant events, recall and narrate those events at the time of trial, or that the witness

lacked the capacity to understand the obligation of the oath. Mobil Oil Corp. v. Floyd, 810
S.W.2d 321, 323 (Tex. App.—Beaumont 1991, orig. proceeding). Moreover, the adjudication of

insanity creates a rebuttable presumption of insanity. Id. at 324; Elliott v. Elliott, 208 S.W.2d 709

(Tex. Civ. App.—Fort Worth 1948, writ ref‘d n.r.e.).

           The evidence attached to John‘s motion for continuance indicates that John could not

rationally or factually discuss his case with his attorney, could not rationally communicate with his

attorney, and could not discuss his legal situation. John suffered from schizoaffective disorder,

polysubstance dependence, cognitive disorder, and personality disorder with paranoid and

antisocial traits.     In October 2010, it was reported that John ―has been unable to achieve

competency to stand trial during this hospitalization‖ and that in the physician‘s opinion, ―the

patient‘s condition . . . is expected to continue for more than 90 days.‖ In February 2011, John‘s

attorney ad litem and guardian ad litem both opined that John lacked the capacity to understand the

nature and objective of the proceeding against him and to consult with his attorney ad litem in

preparing a defense to the allegations made by the Department. This evidence was not disputed at

trial.16


16
  There was some indication at trial that the exhibits attached to John‘s motion for continuance were not independently
introduced, and, thus, John could not rely on them to support his claim of incompetency. Because the State did not
raise this issue on appeal, we do not address it.


                                                         21
         Further, the trial court stated on the record that based on its own observations during the

course of the trial, John would not be able to testify. The trial court further indicated that while it

would attempt to swear the witness (John) in, ―I‘m almost confident he will not comprehend what

I‘m asking.‖ Finally, after swearing the witness in, the trial court stated, ―I want the record to

reflect that the witness was unable to follow the instruction to keep his hand held up. He indicates

he understands the oath that he‘s taken, although the Court doubts that to be the case.‖

         John had previously been judicially declared incompetent to stand trial in another case

based on medical evidence. While the prior judgment of incompetence does not disqualify John

from testifying, it does create a presumption of incompetency.                      See Floyd, 810 S.W.2d at

323–24.17 This presumption, together with the records of John‘s incompetency, the appointment

of a guardian ad litem for John,18 and the comments of the trial court19 are solid evidence that

John was incompetent at the time of trial. Because the State did nothing to rebut the presumption

of John‘s incompetence, the trial court acted outside of its discretion when it permitted John to

testify over the objection of counsel.

         On appeal, the State concedes John was incompetent to testify at trial, but maintains that

because John has not demonstrated, argued, or even contended that the admission of his testimony

17
  As a general rule, a person is presumed to be sane until such time as he is found to be insane, but once found to be
insane, he is presumed to be insane until such time as he is found to be sane. Floyd, 810 S.W.2d at 324.
18
 The appointment of a guardian creates a presumption of incompetency in other proceedings. Barker v. Roelke, 105
S.W.3d 75, 85 (Tex. App.––Eastland 2003, pet. denied).
19
  The comments of the trial court indicate that John may well have lacked the capacity to understand the obligation of
the oath.

                                                         22
resulted in an improper judgment, his Rule 601 argument must fail. We agree. In order to

reverse a judgment based on an error in the admission of evidence, the complaining party must not

only show that the trial court committed an error, but also that the error was reasonably calculated

to cause, and probably did cause, rendition of an improper judgment. See TEX. R. APP. P. 44.1;

State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009).

         John has not argued that this error has precipitated any harm and we do not perceive that

any harm was occasioned by the fact that John was permitted to testify, despite his apparent

incompetency. It is apparent that his appearance on the stand as a witness likely confirmed the

lack of competency under which he was suffering and we see nothing he stated while testifying

which would have damaged his case. As a result, our review of the record does not lead us to

believe that an improper judgment probably resulted due to the admission of John‘s brief

testimony.20 John testified that he knew his daughter is R.M.T., and related that ―[s]he‘s very

smart.‖ While many of John‘s answers were unintelligible, he testified that he lives at 414 South

Jean in Longview and that he wants the best for R.M.T. John did not know when he would get out

of jail, but was told it would be a couple of weeks. He believes that his ex-wife, Cindy, will help

take care of R.M.T.


20
  In reviewing a matter tried before the court, the appellate court generally assumes that the trial court disregarded any
incompetent evidence. Gillespie v. Gillespie, 644 S.W.2d 449, 450 (Tex. 1982). The admission of such evidence
generally does not require reversal of the judgment where there is competent evidence to authorize its rendition. Id.
Moreover, no reversible error exists unless the entire case turns on the evidence improperly admitted. Roberts v.
Clark, 188 S.W.3d 204, 208 (Tex. App.––Tyler 2002, no pet.).


                                                           23
        John‘s parental rights were terminated under subsections 161.001(1)(D) and (E) of the

Texas Family Code. 21          John‘s abbreviated testimony does not touch on the grounds for

termination presented by the State. If anything, his testimony indicates that he cares about

R.M.T. and wants what is best for her. It is not probable that the erroneous admission of John‘s

testimony resulted in the rendition of an improper judgment. We overrule this issue.

III.    Conclusion

        We affirm the judgment of the trial court.




                                                    Bailey C. Moseley
                                                    Justice



                                        CONCURRING OPINION

        The trial court needs the authority to exercise discretion and judgment in setting a hearing

to terminate parental rights. Here, the primary rationale for proceeding with this termination

21
 The pertinent sections of the Texas Family Code provide that a parent-child relationship may be terminated if the
court finds by clear and convincing evidence that the parent has:

                (D)      knowingly placed or knowingly allowed the child to remain in conditions or
        surroundings which endanger the physical or emotional well-being of the child;

                (E)     engaged in conduct or knowingly placed the child with persons who engaged in
        conduct which endangers the physical or emotional well-being of the child; . . . .

TEX. FAM. CODE ANN. § 161.001(1)(D), (E). In addition, Section 161.001(2) requires clear and convincing evidence
that termination is in the best interest of the child. TEX. FAM. CODE ANN. § 161.001(2).

                                                       24
hearing was that the state-mandated dismissal sword was hanging over the head of the trial court

and the parties. Failure to conduct the hearing would require a dismissal of the case which might

produce negative consequences for the child. To comply with the statute, the trial court had to

proceed to trial regardless that the father was legally incompetent to understand the proceedings or

assist his lawyer. Often this occurs in criminal cases, and generally the defendant is treated at a

state hospital and regains competency and then the trial is conducted. But in termination of

parental rights cases, the ―capital punishment of civil law,‖ the judge‘s discretion is effectively

removed by the statute requiring dismissal of the case if it has not been resolved within the

statutory limitation.

       This is unfair not only to the parent, who does not understand what is happening, but also

the State may prematurely seek termination if the only other option is dismissal of the case.

Finally, the ultimate concern should be with the child. Is it probable the child will be adopted?

Is the child thriving in the present environment? Is resolving the parental right immediately

necessary for the well-being of the child? These matters are swept aside in a rush to conclude the

case. The Legislature should amend the statute and allow the trial judges to exercise their good

judgment and discretion in setting final termination hearings.

       I concur in the judgment.




                                              Jack Carter


                                                25
                                       Justice

Date Submitted:   September 28, 2011
Date Decided:     October 5, 2011




                                         26